UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4481


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROLAND SYLVESTER COOPER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:12-cr-00110-H-1)


Submitted:   June 25, 2015                    Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roland Sylvester Cooper appeals from his conviction and 108-

month    sentence        for      distribution         of   a   quantity      of     marijuana,

distribution        of    a    quantity      of       cocaine   and     cocaine      base,    and

knowingly selling a firearm to a convicted felon.                              Cooper argues

that    his    due       process     rights       were      violated     by    a     vindictive

prosecution         and       that     his        sentence        is     procedurally         and

substantively unreasonable.                 Finding no error, we affirm.

       First, Cooper contends that he was subject to vindictive

prosecution, in violation of the Fifth Amendment.                             As grounds for

this claim, Cooper contends that the local sheriff’s department

targeted      him    for      a   federal    prosecution          in    retaliation      for   a

complaint he filed against a local police officer related to

injuries he sustained when an officer used a taser on him.                               Cooper

did not assert this claim in the district court, therefore it is

reviewed for plain error.                  See United States v. Olano, 507 U.S.

725, 732 (1999).              To establish prosecutorial vindictiveness, a

defendant must show that the prosecutor acted with genuine animus

toward   the    defendant,           and   the        defendant    would      not    have    been

prosecuted but for that animus.                   United States v. Wilson, 262 F.3d

305, 314 (4th Cir. 2001).                  If a defendant cannot produce direct

evidence of a vindictive motive, he can establish a rebuttable

presumption         of    vindictiveness          by     showing       that   a     “reasonable

likelihood of vindictiveness exists.” United States v. Goodwin,

                                                  2
457 U.S. 368, 373 (1982).   If he succeeds, the burden then shifts

to the Government to present objective evidence justifying its

conduct.   Id. at 374.   The evidence is viewed, however, in the

context of the “presumption of regularity” that attends decisions

to prosecute. United States v. Armstrong, 517 U.S. 456, 464 (1996)

(citation omitted).   Thus, “in the ordinary case, so long as the

prosecutor has probable cause to believe that the accused committed

an offense defined by statute, the decision whether or not to

prosecute, and what charge to file . . . generally rests entirely

in his discretion.”   Id. (internal quotations omitted).

We note at the outset that most successful vindictive prosecution

claims involve retaliatory prosecutions by the same sovereign that

earlier brought the defendant to trial.   See, e.g., Goodwin, 457

U.S. at 381.   Here, however, the alleged vindictive prosecution

was brought by a different sovereign altogether. See United States

v. Robison, 644 F.2d 1270, 1273 (9th Cir. 1981) (expressing “doubt

as to whether a prosecution could be condemned as ‘vindictive’

when the defendant’s claim is that one sovereign is punishing him

for rights he asserted against a different sovereign”).

     Even if we were to assume there was some evidence of animus

on the part of local law enforcement in referring Cooper for

federal prosecution, there is no evidence to suggest that the

Government official who actually made the decision to prosecute

Cooper was motivated by any impermissible consideration.    And we

                                 3
will not “impute the unlawful biases of the investigating agents

to the persons ultimately responsible for the prosecution.” United

States v. Hastings, 126 F.3d 310, 314 (4th Cir. 1997).

      Finally, objective evidence in the record clearly supports

the Government’s decision to prosecute Cooper in federal court.

Given the facts adduced at trial, the Government had probable cause

to believe that Cooper committed the charged offenses.                   Armstrong,

517 U.S. at 464.          Accordingly, Cooper’s vindictive prosecution

claim fails.

      Next, Cooper raises sentencing challenges.                    He argues that

the   district     court       procedurally   erred      in     determining     drug

quantity,    applying      a   firearm    enhancement,        and   in   failing    to

adequately explain its sentence.              Cooper also asserts that the

sentence is substantively unreasonable because it is greater than

necessary to comply with the purposes of sentencing.                     We review a

sentence    for    reasonableness,       applying   an    abuse     of    discretion

standard.     Gall v. United States, 552 U.S. 38, 46 (2007).                       The

court first reviews for significant procedural error, and if the

sentence is free from such error, it then considers substantive

reasonableness.         Id. at 51.    Procedural error includes improperly

calculating       the    Sentencing      Guidelines      range,      treating      the

Guidelines range as mandatory, failing to consider the 18 U.S.C.

§ 3553(a) (2012) factors, and failing to adequately explain the

selected sentence.         Id.    To adequately explain the sentence, the

                                          4
district         court    must    make   an    “individualized         assessment”     by

applying the relevant § 3553(a) factors to the case’s specific

circumstances.           United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).           The individualized assessment need not be elaborate

or lengthy, but it must be adequate to allow meaningful appellate

review.      Id. at 330.         Substantive reasonableness is determined by

considering the totality of the circumstances, and if the sentence

is within the properly-calculated Guidelines range, this court

applies      a    presumption      of    reasonableness.            United    States   v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

      The Government must prove the drug quantity attributable to

the defendant by a preponderance of the evidence.                          United States

v. Carter, 300 F.3d 415, 425 (4th Cir. 2002).                       The district court

may   rely       on    drug-related      facts      included   in     the    presentence

investigation report unless the defendant shows that information

is inaccurate or unreliable.                  Id.    A district court’s findings

regarding drug quantity are generally factual in nature, and

therefore are reviewed by this court for clear error.                         Id.

      The district court properly found by a preponderance of the

evidence that Cooper was responsible for the equivalent of 692

grams of marijuana.           Carter, 300 F.3d at 425.          The court’s finding

is    supported          by   information         contained    in    the     presentence

investigation          report,    testimony       from   investigating       agents    and

cooperating witnesses, and by the physical evidence obtained in

                                              5
controlled buys.   We therefore conclude that the district court

did not clearly err in calculating Cooper’s drug quantity.

     We next consider Cooper’s challenge to the application of a

two-level   sentencing   enhancement   for   possessing   a   dangerous

weapon. Section 2D1.1(b)(1) of the Sentencing Guidelines provides

for a two-level enhancement where a dangerous weapon, such as a

firearm, was possessed.     The district court decides whether to

apply the enhancement by a preponderance of the evidence, and its

findings ordinarily will be reversed only if clearly erroneous.

United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990).          We

conclude that the district court properly applied the firearm

enhancement.   Ample evidence supported the enhancement, including

evidence that Cooper conducted some of the drug transactions from

his home where firearms were kept, that a firearm was found at his

home, and that Cooper sold the cooperating witness a firearm in

the course of a drug transaction.

     Cooper also argues that the district court did not give

sufficient reasoning why it did not grant his request for a low-end

Guidelines sentence. Here, the district court listened to Cooper’s

argument for a reduction based on Cooper’s age, mental competence,

and that he was low-level dealer.      In imposing the sentence, the

court stated that it was sentencing Cooper at the lower end of the

Guidelines range in light of the significant penalties associated

with the range and, in fact, granted a downward variance based on

                                  6
proposed changes to the drug table, and noted Cooper’s personal

and criminal history.        The court explicitly stated that it had

considered the Sentencing Reform Act of 1984.              We conclude that

the court sufficiently considered Cooper’s request for a low-end

sentence and its reasoning was adequate to permit meaningful

review.   See United States v. Worley, 685 F.3d 404, 410 (4th Cir.

2012) (explaining that while the district court did not explicitly

address most of the defendant’s arguments about postsentencing

rehabilitation, the court has “never required a sentencing court

to   discuss   each   §   3553(a)   factor   in   a   ‘checklist   fashion’”

(citation omitted)).        Therefore, we find no procedural error.

Further, Cooper has not rebutted the presumption of reasonableness

attributed to within-Guidelines sentences.            See Strieper, 666 F.3d

at 295.   Accordingly, we affirm the sentence.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      7